OPINION OF THE COURT
PER CURIAM.
Appellant was convicted in a nonjury trial of voluntary manslaughter and possessing an instrument of crime. Following the denial of post verdict motions the manslaughter conviction was appealed to this Court and the possession conviction was appealed to the Superior Court and transferred here.
Appellant contends that certain remarks of the prosecutor during closing argument constitute reversible error. We have examined .his issue and conclude that it is without merit.
Judgment of sentence affirmed.